Citation Nr: 0802857	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee




THE ISSUE

Whether the veteran's estate is entitled to payment or 
reimbursement for unauthorized medical expenses (UMEs) 
incurred on August 27, 2004 at Johnson County Health Center.





ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to 
September 1951.  The veteran died in September 2004.  The  
appellant is the administrator of the veteran's estate.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from November 23, 2004 letter decisions of 
the Department of Veterans Affairs (VA) Medical Center 
(VAMC), which denied claims for payment from Johnson County 
Health Center and Johnson County Emergency Physicians.  The 
VA Regional Office (RO) in Nashville, Tennessee, currently 
has jurisdiction over the veteran's medical file.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2004.  

2.  The veteran incurred expenses for medical care at Johnson 
County Health Center and with Johnson County Emergency 
Physicians on August 27, 2004.

3.  On November 2, 2004, VA received from Johnson County 
Health Center and with Johnson County Emergency Physicians 
claims for payment for medical services provided to the 
veteran on August 27, 2004.

4.  The appellant, the administrator of the veteran's estate, 
did not pay for unauthorized medical services that the 
veteran incurred.



CONCLUSION OF LAW

The criteria for payment of unreimbursed medical expenses to 
the veteran's estate for unauthorized medical expenses (UMEs) 
incurred on August 27, 2004 at Johnson County Health Center 
are not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123, 17.1000-
17.1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  A notice letter was provided to the 
appellant in February 2005.  In this case, the facts are not 
in dispute.  Resolution of the appellant's appeal is wholly 
dependent on interpretation of the law and regulations 
pertaining to the reimbursement of medical expenses.  A 
review of VA's duty to notify and assist is not necessary 
regarding the claim for unreimbursed medical expenses to the 
veteran's estate, because there is no legal basis for the 
claim.  See Dela Cruz v.  Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of notice or assistance are 
rendered moot.  See  38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the duty to 
notify and assist is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  The United 
States Court of Appeals for Veterans Claims  (Court) has held 
that, in such cases where the law is  dispositive, the claim 
must be denied due to a lack of legal  merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Payment of Unauthorized Medical Expenses

The appellant is seeking payment or reimbursement for 
unauthorized medical expenses incurred by the veteran at a 
private medical facility, Johnson County Health Center, for 
unauthorized medical expenses (UMEs) incurred on August 27, 
2004.  At the time of the private medical treatment on August 
27, 2004, the veteran was not service connected for any 
disability.  Because the veteran did not meet the criteria 
for payment of authorized or unauthorized medical expenses of 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2007), the appellant's 
claimed payment must be considered under the Veterans 
Millennium Healthcare and Benefits Act, 
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under the provisions of the 
Veterans Millennium Healthcare and Benefits Act, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

A claim for payment or reimbursement of services not 
previously authorized may be filed by the veteran, or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the veteran who paid for 
the services.  38 C.F.R. § 17.123.  In this case, the 
evidence of record does not show that the appellant, who is 
the administrator of the estate, paid for unauthorized 
medical services that the veteran incurred, as required for 
reimbursement of unreimbursed medical expenses under the 
provisions of 38 U.S.C.A. § 1725.  38 C.F.R. § 17.123.  

The evidence only reflects that, on November 2, 2004, VA 
received from Johnson County Health Center and Johnson County 
Emergency Physicians claims for payment for medical services 
provided to the veteran on August 27, 2004.  The November 23, 
2004 letter decisions (and February 2005 reconsideration 
decisions) denied these claims, and sent notice of the 
denials to Johnson County Health Center and Johnson County 
Emergency Physicians.  The record does not reflect that 
either Johnson County Health Center or Johnson County 
Emergency Physicians subsequently entered a notice of 
disagreement with the denial of payment.  Instead, it was the 
appellant who purported to enter a notice of disagreement 
with the denials of payment in this case; however, there is 
no evidence that the appellant paid the bills for services 
from Johnson County Health Center or Johnson County 
Emergency Physicians.  

For this reason, the Board does not even reach the merits to 
decide whether the criteria under 38 U.S.C.A. § 1725 were met 
for payment or reimbursement of unauthorized medical 
expenses, including the questions of whether there was a 
medical emergency on August 27, 2004 and whether VA 
facilities were feasibly available.  Because the evidence 
does not show, and the appellant does not even allege, that 
the appellant, who is the administrator of the estate, paid 
for any of the unauthorized medical services that the veteran 
incurred on August 27, 2004, there is no legal bases for 
payment or reimbursement to the appellant or the veteran's 
estate of unauthorized medical expenses under the provisions 
of 38 U.S.C.A. § 1725.  38 C.F.R. § 17.123.  For this reason, 
the appellant's claim for unreimbursed medical expenses must 
be denied.  Because the basis for denial of this claim is 
lack of entitlement under the law, the benefit of the doubt 
doctrine is not for application.  See 38  U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

The veteran's estate is not entitled to payment or 
reimbursement for unauthorized medical expenses incurred on 
August 27, 2004 at Johnson County Hospital, and the appeal is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


